THIS DEBT SETTLEMENT AGREEMENT is dated effective the 11th day of July, 2007
 
 
BETWEEN:                  RACINO ROYALE, INC. a body corporate, duly
incorporated pursuant to the laws of the State of Nevada
 
(the “Debtor”)
 
AND:                             EIGER TECHNOLOGY, INC., a body corporate, duly
incorporated pursuant to the laws of the Province of Ontario
 
                                       (the “Company” or the “Creditor”)
 
A.           The Company is indebted to the Creditor in the amount of $250,000
(the “Debt”).
 
B.           The Debtor has agreed, in lieu of a cash payment of the Debt, to
issue a total of 5,000,000 common shares in its capital stock in full
               and final  payment of the Debt.
 
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of
$10.00 paid by the Company to the Creditor, the receipt and sufficiency of which
is hereby acknowledged by the Creditor, and subject to the terms and conditions
hereinafter set out, the parties hereto have agreed and do hereby agree as
follows:
 
 
1.            The Creditor agrees to accept a total of 5,000,000 common shares
of the Debtor (the “Shares”) as full and final settlement of the Debt.
 
2.            The Debtor agrees to issue the Shares to the Creditor as full and
final settlement of the Debt.
 
3.            The Creditor and the Debtor agree that no interest is payable on
the Debt or is outstanding as of this date.
 
4.            The parties hereto agree to execute all further documents and
assurances as may be necessary to give effect to the intent expressed herein.
 
5.            Notwithstanding any other term contained herein, the Creditor
shall be entitled, in its sole discretion, to terminate this Agreement at any
time
               prior to the issuance of the Shares by the Company.
 
6.            The Debtor acknowledges that CD Farber Law Corp has advised it to
seek independent legal advice with respect to this Debt Settlement
               Agreement and that CD Farber Law Corp. has not reviewed this Debt
Settlement Agreement on its behalf.
 
7.            Time shall be of the essence in this Agreement.
 
8.            This Agreement shall be governed by and be construed in accordance
with the laws of the Province of Ontario. The courts of the Province
               of Ontario shall have sole jurisdiction to hear and determine all
manner of disputes and claims arising out of or in any way connected with
               the construction, breach or alleged, threatened or anticipated
breach of this Agreement and determine all questions as to the
               validity, existence or enforceability hereof. 
 
9.            This Agreement shall enure to the benefit of and be binding upon
the parties hereto, their respective heirs, executors, administrators,
               successors and assigns. 
 
10.          All funds referred to in this Agreement are in United States
dollars.
 
11.          This Agreement may be executed in two or more counterparts and by
facsimile, each of which shall be deemed an original, but all of which
               together shall constitute one and the same instrument. 
 
 
 
IN WITNESS WHEREOF the parties have executed this Agreement on the day and year
first above written.
 
 
 
EIGER TECHNOLOGY, INC.
 
 
 
_/s/ Jason Moretto_______________________
 
A.S.O.  Jason Moretto, Chief Financial Officer
 
 
 
RACINO ROYALE, INC.
 
 
 
_/s/ John Simmonds_____________________
 
A.S.O.  John Simmonds, President and Chief Executive Officer
 
 
 